If a jury in laying off a widow's dower gives her too much, the heirs may show this by affidavit to the court, and the court, upon a rule made for the purpose, will inquire into it, and set aside the verdict if justice require it. It is true, a return of the writ commanding the dower to be laid off is not expressly directed by the act of 1784, ch. 22, sec. 9, but it is implied that it shall be returned and filed. How else is the extent of the dower lands to be known, or the court to be satisfied that it has been laid off? On the other hand, if the jury lay off too little for the window, she may disclose it to the court by affidavit, and the court will make a rule, and have it inquired into, and set aside the allotment if there be cause for it. The proper way now is for the widow to contradict the affidavits filed against her, by other affidavits.
Cited: Stiner v. Cawthorn, 20 N.C. 644. *Page 192